SDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/29/2020. The applicant submits one Information Disclosure Statement dated 06/29/2020. The applicant does not claim Foreign priority. The applicant claims Domestic priority to applications dated 12/29/2017 and 12/17/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations infotainment device, haptic device, and spatial rendering processor have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the features are generic and without definitive scope to their attributes.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 11 – 13, and 17 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rossano US 2012/0150436.
As per claim 1, A spatial infotainment rendering system, comprising: 
at least one infotainment device configured to present information to a vehicle occupant (Rossano paragraph 0026 discloses, “The factory-installed display screen may for example be the main display screen of a factory-installed infotainment system.)
traveling along a vehicle route at one of a plurality of infotainment locations within the vehicle; (Rossano paragraph 0056 discloses, “The tracking of vehicles along a route is of course not limited to two vehicles as is the case in FIG. 10. If more than two vehicles are to be tracked, additional icons for additional vehicles would be shown on the display screen 10.”)
at least one spatial rendering processor configured to: 
receive vehicle location and direction information of the vehicle along the vehicle route; (Rossano paragraph 0013 discloses, “updating the location names and the travel route information as the vehicle travels along the travel route.”)
receive event data indicative of an event having a potential to affect the vehicle route; 
(Rossano paragraph 0054 discloses, “Further examples of types of information and combinations of event information that can advantageously be plotted in a time-based linear manner may include information related to places such as points of interest, historic landmarks, tourist attractions, route landmarks and other landmarks. The information that is plotted in a time-based linear manner can also include events and happenings such as exhibitions, museum events, performances, concerts, movie theater events, social events, networking events, and even events related to other drivers or vehicles.”)  
determine an event location based on event data; (Rossano paragraph 0054) and 
select one of the infotainment locations based on the event location relative to the vehicle location and direction to present event information to the vehicle occupant relating to the event at a location spatially related to the event location relative to the vehicle route. (Rossano paragraph 0018 discloses, “Another mode of the invention includes the steps of providing the display screen as a touch-sensitive display screen; providing the graphical symbol for the event as a touch-selectable graphical symbol on the display screen; and displaying detail information about the event in response to the touch-selectable graphical symbol being selected, wherein the detail information is displayed in a message window in a bottom portion of the display screen, and wherein the bottom portion of the display screen is located below the lower portion of the display screen.”)
As per claim 2, The system of claim 1, wherein the processor is further configured to determine whether the event is within a predefined distance of the vehicle location. (Rossano paragraph 0046 discloses, “The main intention of the trip overview is to provide the driver with information about weather and traffic data, road conditions, and events along the route calculated in terms of the relative time to reach the respective events and conditions and in terms of the relative distance to reach the events and conditions.”)
As per claim 3, The system of claim 1, wherein the processor is further configured to determine whether the event is along the vehicle route. (Rossano paragraph 0039 discloses, “a calculated time duration to reach a specific location or event along the route and a distance of travel required before the driver reaches the specific location or event.”)
As per claim 4, The system of claim 1, wherein the at least one infotainment device includes a projector configured to visually project the event information at the selected infotainment location. (Rossano paragraph 0025 discloses, “Another mode of the invention includes the steps of providing a further display screen in the vehicle, wherein the further display screen is located in an instrument cluster; and displaying turn-by-turn directions on the further display screen.”)
As per claim 5, The system of claim 1, wherein the at least one infotainment device includes a display configured to visually display the event information at the selected infotainment location. (Rossano paragraph 0055 discloses, “FIG. 6 shows an exemplary embodiment of a display screen 10 providing a trip overview with points of interests such as a gas station 60, a bus stop 62, a movie theater 64, an airport 66, and a hotel 68. A message window in the bottom portion 14 of the display screen 10 may provide more specific information about the points of interests. In FIG. 6, the message window provides contact information for the movie theater 64.”)
As per claim 11, A method for spatially providing information about an upcoming event along a vehicle route, comprising: 
receiving vehicle location and direction information of a vehicle along a vehicle route; (Rossano paragraph 0013 discloses, “updating the location names and the travel route information as the vehicle travels along the travel route.”)
receiving event data indicative of an event having a potential to affect the vehicle route; (Rossano paragraph 0054 discloses, “Further examples of types of information and combinations of event information that can advantageously be plotted in a time-based linear manner may include information related to places such as points of interest, historic landmarks, tourist attractions, route landmarks and other landmarks. The information that is plotted in a time-based linear manner can also include events and happenings such as exhibitions, museum events, performances, concerts, movie theater events, social events, networking events, and even events related to other drivers or vehicles.”)  
determining whether the event is within a predefined distance of the vehicle location; (Rossano paragraph 0046 discloses, “whereas information about landmark cities along the calculated route is essential information that helps the driver identify his or her own position in relation to the final destination and other indicated events along the route.”)
determining whether the event is along the vehicle route; (Rossano paragraph 0046 discloses, “whereas information about landmark cities along the calculated route is essential information that helps the driver identify his or her own position in relation to the final destination and other indicated events along the route.”)
selecting, in response to the event being within a predefined distance of the vehicle location and along the vehicle route, an infotainment location within the vehicle based on the event location relative to the vehicle location and direction; (Rossano paragraph 0060 discloses, “Assuming the display screen 10 is a touch-sensitive display screen, a user could select any of the selectable graphical elements 90, 92 by touching the display screen.”) and 
presenting event information to a vehicle occupant relating to the event at a location spatially related to the event location relative to the vehicle route based on selecting the infotainment location. (Rossano paragraph 0018 discloses, “Another mode of the invention includes the steps of providing the display screen as a touch-sensitive display screen; providing the graphical symbol for the event as a touch-selectable graphical symbol on the display screen; and displaying detail information about the event in response to the touch-selectable graphical symbol being selected, wherein the detail information is displayed in a message window in a bottom portion of the display screen, and wherein the bottom portion of the display screen is located below the lower portion of the display screen.”)
As per claim 12, The system of claim 11, wherein the presenting event information includes visually projecting the event information at the selected infotainment location. (Rossano paragraph 0025 discloses, “Another mode of the invention includes the steps of providing a further display screen in the vehicle, wherein the further display screen is located in an instrument cluster; and displaying turn-by-turn directions on the further display screen.”)
As per claim 13, The system of claim 11, wherein the presenting event information includes visually displaying the event information at the selected infotainment location at a vehicle display. (Rossano paragraph 0055 discloses, “FIG. 6 shows an exemplary embodiment of a display screen 10 providing a trip overview with points of interests such as a gas station 60, a bus stop 62, a movie theater 64, an airport 66, and a hotel 68. A message window in the bottom portion 14 of the display screen 10 may provide more specific information about the points of interests. In FIG. 6, the message window provides contact information for the movie theater 64.”)
As per claim 17, A spatial infotainment rendering system for a vehicle, comprising: 
at least one infotainment device configured to present information to a vehicle occupant traveling along a vehicle route at one of a plurality of infotainment locations within the vehicle; (Rossano paragraph 0054 discloses, “Further examples of types of information and combinations of event information that can advantageously be plotted in a time-based linear manner may include information related to places such as points of interest, historic landmarks, tourist attractions, route landmarks and other landmarks. The information that is plotted in a time-based linear manner can also include events and happenings such as exhibitions, museum events, performances, concerts, movie theater events, social events, networking events, and even events related to other drivers or vehicles.”)  
at least one spatial rendering processor configured to receive vehicle location and direction information of a vehicle along a vehicle route; (Rossano paragraph 0013 discloses, “updating the location names and the travel route information as the vehicle travels along the travel route.”)
receive event data indicative of an event having a potential to affect the vehicle route;
(Rossano paragraph 0039 discloses, “Such driver-relevant information may include current weather conditions, predicted weather conditions, current traffic conditions, predicted traffic conditions, road conditions, and events.”) 
determine whether the event is within a predefined distance of the vehicle location; (Rossano paragraph 0046 discloses, “whereas information about landmark cities along the calculated route is essential information that helps the driver identify his or her own position in relation to the final destination and other indicated events along the route.”)
determine whether the event is along the vehicle route; (Rossano paragraph 0046 discloses, “whereas information about landmark cities along the calculated route is essential information that helps the driver identify his or her own position in relation to the final destination and other indicated events along the route.”) and 
select, in response to the event being within a predefined distance of the vehicle location and along the vehicle route, an infotainment location within the vehicle based on the event location relative to the vehicle location and direction to present event information to a vehicle occupant relating to the event at a location spatially related to the event location relative to the vehicle route. (Rossano paragraph 0018 discloses, “Another mode of the invention includes the steps of providing the display screen as a touch-sensitive display screen; providing the graphical symbol for the event as a touch-selectable graphical symbol on the display screen; and displaying detail information about the event in response to the touch-selectable graphical symbol being selected, wherein the detail information is displayed in a message window in a bottom portion of the display screen, and wherein the bottom portion of the display screen is located below the lower portion of the display screen.”)
As per claim 18, The system of claim 17, wherein the at least one infotainment device includes a projector configured to visually project the event information at the selected infotainment location. (Rossano paragraph 0025 discloses, “Another mode of the invention includes the steps of providing a further display screen in the vehicle, wherein the further display screen is located in an instrument cluster; and displaying turn-by-turn directions on the further display screen.”)
As per claim 19, The system of claim 17, wherein the at least one infotainment device includes a display configured to visually display the event information at the selected infotainment location. (Rossano paragraph 0055 discloses, “FIG. 6 shows an exemplary embodiment of a display screen 10 providing a trip overview with points of interests such as a gas station 60, a bus stop 62, a movie theater 64, an airport 66, and a hotel 68. A message window in the bottom portion 14 of the display screen 10 may provide more specific information about the points of interests. In FIG. 6, the message window provides contact information for the movie theater 64.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 – 10, 14 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossano US 2012/0150436 in view of Wang US 2016/0282129.
As per claim 6, The system of claim 1, wherein the at least one infotainment device includes a speaker configured to audibly project the event information at the selected infotainment location. (Wang paragraph 0023 teaches, “The audio device 134 may be embodied as any device capable of generating audio signals for output, such as a speaker, an audio transducer, an audio output jack, a digital-to-analog converter (DAC), or other type of audio device.” And paragraph 0063 teaches, “or in-vehicle infotainment devices”.)
            Rosanno discloses a method and system for displaying travel route. Rossano does not disclose an audible projection in a device in an infotainment device. Wang teaches of using an audible device within an infotainment device. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Wang et.al. into the invention of Rossano. Such incorporation is motivated by the need to ensure accurate guidance and direction to a destination.
As per claim 7, The system of claim 1, wherein the at least one infotainment device includes a plurality of vehicle speakers arranged within the vehicle, each configured to play an audible signal. (Wang paragraph 0023 teaches, “The audio device 134 may be embodied as any device capable of generating audio signals for output, such as a speaker, an audio transducer, an audio output jack, a digital-to-analog converter (DAC), or other type of audio device.”)
As per claim 8, The system of claim 7, further comprising at least one splitter configured to selectively split an audio signal wherein the speaker at the selected infotainment location receives the audio signal. (Wang paragraph 0023 teaches, “The audio device 134 may be embodied as any device capable of generating audio signals for output, such as a speaker, an audio transducer, an audio output jack, a digital-to-analog converter (DAC), or other type of audio device.”)
As per claim 9, The system of claim 7, wherein the processor is further configured to increase a gain of the speaker at the selected infotainment location relative to the other speakers to indicate the spatial presence of the event. (Wang paragraph 0045 teaches, “The specific amount of increase or adjustment to the road cost may be based on, for example, the degree of low quality network conditions, as a percentage or function of the base road cost, or other criteria. Additionally, in some embodiments, the road cost for a particular segment may be decreased based on high quality network conditions.”)
As per claim 10, The system of claim 1, wherein the at least one infotainment device includes a haptic device configured to haptically alert the vehicle occupant of the event at the selected infotainment location. (Wang paragraph 0023 discloses, “The haptic device 136 may be embodied as any device capable of providing tactile feedback to the user of the mobile computing device 102, such as a vibrator, buzzer, force feedback device, or any other tactile feedback device. The haptic device 136 may be used by the mobile computing device 102 to provide notifications to the user that are not visible, audible, or otherwise easily detectable by other nearby persons.”)
As per claim 14, The system of claim 11, wherein the presenting event information includes audibly projecting the event information to the selected infotainment location. (Wang paragraph 0023 teaches, “The audio device 134 may be embodied as any device capable of generating audio signals for output, such as a speaker, an audio transducer, an audio output jack, a digital-to-analog converter (DAC), or other type of audio device.”)
As per claim 15, The system of claim 14, wherein the presenting event information includes increasing a gain of the audible projection at the selected infotainment location. (Wang paragraph 0045 teaches, “The specific amount of increase or adjustment to the road cost may be based on, for example, the degree of low quality network conditions, as a percentage or function of the base road cost, or other criteria. Additionally, in some embodiments, the road cost for a particular segment may be decreased based on high quality network conditions.”)
As per claim 16, The system of claim 11, wherein the presenting event information includes haptically alerting the vehicle occupant of the event at the selected infotainment location. (Wang paragraph 0023 discloses, “The haptic device 136 may be embodied as any device capable of providing tactile feedback to the user of the mobile computing device 102, such as a vibrator, buzzer, force feedback device, or any other tactile feedback device. The haptic device 136 may be used by the mobile computing device 102 to provide notifications to the user that are not visible, audible, or otherwise easily detectable by other nearby persons.”)
As per claim 20, The system of claim 17, wherein the at least one infotainment device includes a speaker configured to audibly project the event information at the selected infotainment location. (Wang paragraph 0023 teaches, “The audio device 134 may be embodied as any device capable of generating audio signals for output, such as a speaker, an audio transducer, an audio output jack, a digital-to-analog converter (DAC), or other type of audio device.”)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666